Case: 15-30473      Document: 00513433492         Page: 1    Date Filed: 03/22/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-30473
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 22, 2016
PATRICK DANIEL MOUTON,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellant

v.

MICHAEL W. NEUSTROM; INTERNAL AFFAIRS,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:15-CV-603


Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Patrick Daniel Mouton appeals the dismissal of his Freedom of
Information Act (FOIA), 5 U.S.C. § 552, et seq., complaint. The district court
did not err in dismissing Mouton’s FOIA complaint pursuant to Federal Rule
of Civil Procedure 12(b)(6) for failure to state a claim because FOIA does not
apply to the local defendants named in Mouton’s complaint. See 5 U.S.C.
§§ 551(1), 552(f)(1); Leal v. McHugh, 731 F.3d 405, 410 (5th Cir. 2013).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-30473    Document: 00513433492     Page: 2   Date Filed: 03/22/2016


                                 No. 15-30473

Mouton’s appeal is frivolous and without merit and is dismissed as such. See
5TH CIR. R. 42.2.
      Although Mouton’s appeal is frivolous, we decline to exercise our
authority to impose sanctions against Mouton at this time and deny
Defendants’ motion for damages and costs. Mouton, however, is warned that
the prosecution of any additional frivolous appeals or motions in this court will
subject him to sanctions. See FED. R. APP. P. 38; Clark v. Green, 814 F.2d 221,
223 (5th Cir. 1987). Mouton’s motion entitled “Motion to Show Cause and
Memorandum Brief” is denied because he is not entitled to FOIA relief.
      APPEAL DISMISSED; MOTIONS DENIED; SANCTION WARNING
ISSUED.




                                       2